           Case 1:19-cv-03412-CRC Document 9-1 Filed 02/18/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                     Plaintiff,

           v.                                          Civil Action No. 19-cv-03412 (CRC)

  ANDREA M. GACKI, in her official
  capacity as Director of the United States
  Office of Foreign Assets Control, and THE
  UNITED STATES DEPARTMENT OF
  TREASURY, OFFICE OF FOREIGN
  ASSETS CONTROL,

                     Defendants.


                                           PROPOSED ORDER

        Upon due consideration of the parties’ Joint Status Report, the parties are ordered to submit

a further status report on May 1, 2020, at which point the parties will propose next steps for further

proceedings, including, if appropriate, a schedule for dispositive motions.



SO ORDERED.



Date:                             , 2020
                                               HON. CHRISTOPHER R. COOPER
                                               United States District Judge




                                                   1
